                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

 DERRICK LAMONT ALLEN                         *
                                              *
                       Plaintiff,             *
 v.                                           *         No. 4:18CV00633-SWW
                                              *
 VALERO; et al.                               *
                                              *
                        Defendants.           *

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED without prejudice. The Court certifies, pursuant

to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment and the

corresponding Order would not be taken in good faith.

       IT IS SO ORDERED this 2nd day of November, 2018.


                                                  /s/Susan Webber Wright
                                                  UNITED STATES DISTRICT JUDGE
